Case 3:13-cv-30125-PBS Document 459-6 Filed 04/16/19 Page 1 of 6




                 EXHIBIT 7
         Case 3:13-cv-30125-PBS Document 459-6 Filed 04/16/19 Page 2 of 6




                          DECLARATION OF DEPORTATION OFFICER
                                     Derek R. Moore


        Pursuant to the authority of 28 U.S.C. § 1746, I, Derek R. Moore, a Deportation Officer for

U.S. Imm igration and C ustoms Enforcement, Enforcement and Remova l Operations (" IC E"),

declare as fo llows:

        I. I am a Deportation Officer in Hartford, Connecticut for U.S. Immigration and Customs

Enforcement, Enforcement and Removal Operations ("E RO").

        2. Inc luded in my officia l duties as a Deportation Officer is the responsibility for the

managing, monitoring, scheduling and execution of removal orders for aliens in ICE custody. I

have served in my current pos iti on as a Deportation Officer fo r three and a half years. I previously

worked as an Immigration Enforcement Agent in Hartford, Connecticut for nine years and as a

Customs and Border Protection Officer in Champlain, New York fo r three years. In total, I have

more than fifteen years of experience related to federal immigration law. I am famili ar with ICE

policies and procedures for carrying out removal orders and have experience util izing ICE record

systems to obtain information regarding speci fie al icns.

       3. I have examined the official ICE records ava ilable to me regarding

Pichardo Gomez, ("Pichardo Gomez") Adm inistrative File No. -                 855. Pichardo Gomez

entered ICE custody on December 11, 2017 and was ass igned to a deta ined docket officer. I have

exam ined ICE officia l records, including the Enforce Alien Removal Module ("EA RM") and

PLAnet. EARM is the ICE e lectronic database uti lized by ERO to maintain information regarding

the custody and removal status of aliens. ("PLAnet") is the ICE electronic database maintained by

ICE's Office of the Principal Legal Adv isor as a case and document management system. These

databases are the electronic records ord inari ly relied upon ro ascertain an alien's immigration

history, current case starus, and plans for removal, if any. I have a lso examined Pichardo Gomez's

                                                   1
        Case 3:13-cv-30125-PBS Document 459-6 Filed 04/16/19 Page 3 of 6


criminal history and his history with the Connecticut Department of Corrections ("DOC").

       4. Pichardo Gomez was admitted to the United States as a lawful permanent resident in

1998. He first came to the attention of immigration officials in August of 2017 while he was

serving a sentence with the Connecticut Department of Corrections relating to April 12, 2017

convictions for operation of a motor vehicle without an interlock ignition device in violation of

C.G.S. § 14-227k(a)(2) and possession of narcotics with intent to sell in violation of C.G.S. § 21a-

277(b)+. Following conviction and completion of a nine-month sentence relating to the

aforementioned crimes Pichardo Gomez was served a Notice to Appear on December 11, 2017. A

review of the databases available to me regarding Pichardo Gomez shows that he was ordered

removed from the United States on January 31, 2018 with appeal reserved by Pichardo Gomez.

       5. Pichardo Gomez filed an appeal of the immigration judge's decision with the Board of

Immigration Appeals ("BIA") on March 2, 2018. This appeal was dismissed by the BIA in a

decision dated July 12, 2018.

       7. Pichardo Gomez was removed from the United States to the Dominican Republic via an

ICE operated flight from Alexandria, LA to Jamaica on August 21, 2018.

       8. Pichardo Gomez's first arrest in the United States was on August 29, 2009 when he was

arrested by the Westchester, New York County Department of Public Safety for operating a motor

vehicle while impaired by drugs first degree in violation of N.Y. V.T.L. § 1192 SUB 04 and

equipment violation relating to windshield tint violation in violation of N.Y. V.T.L. § 0375 SUB

12A. Pichardo Gomez plead guilty on December 14, 2009 before the Mount Vernon, New York

City Court to a charge of driving while ability impaired by the consumption of alcohol in violation

ofN.Y. V.T.L. § 1192 SUB 01 and was ordered to pay a fine of $300 with a ninety day license

suspension.

       9. Pichardo Gomez was thereafter arrest on September 16, 2009 by the New York City,

New York Police Department Precinct 30 for criminal possession of marijuana fifth degree in a
                                                 2
         Case 3:13-cv-30125-PBS Document 459-6 Filed 04/16/19 Page 4 of 6


public place in violation ofN.Y. P.L. § 221.10 SUB 01. Pichardo Gomez plead guilty on

September 16, 2009 before the New York, New York County Criminal Court to a charge of

unlawful possession of marijuana in violation ofN.Y. P.L. § 221.05 and was ordered to pay a fine

of$75.

         10. Pichardo Gomez was thereafter arrested on October 19, 2010 by the Mount Vernon,

New York City Police Department for operating a motor vehicle with .08 of 1% alcohol or more in

blood first offense in violation ofN.Y. V.T.L. § 1192 SUB 02 and driving while intoxicated

special vehicle first offense in violation of N.Y. V.T.L. § 1192 SUB 03S. Pichardo Gomez plead

guilty on December 13, 2010 before the Mount Vernon, New York City Court to a charge of

driving while intoxicated first offense in violation ofN.Y. V.T.L. § 1192 SUB 03 and was ordered

to pay a fine of $500.

         11. Pichardo Gomez was thereafter arrested on February 24, 2012 by an unlisted law

enforcement entity in New York on unknown charges. Pichardo Gomez plead guilty on March 20,

2013 before the New York, New York County Supreme Court to a charge of driving while

intoxicated first offense in violation of N.Y. V.T.L. § 1192 SUB 03 and was ordered to pay a fine

of $500 and a six-month license suspension.

         12. Pichardo Gomez was thereafter arrested on March 28, 2013 by the New York, New

York City Police Department Precinct 30 for criminal possession of marijuana fifth degree in a

public place in violation ofN.Y. P.L. § 221.10 SUB 01 and unlawful possession of marijuana in

violation ofN.Y. P.L. § 221.05. Pichardo Gomez plead guilty on March 29, 2013 before the New

York, New York County Criminal Court to a charge of criminal possession of marijuana fifth

degree in a public place in violation ofN.Y. P.L. § 221-10 SUB 01 and was sentenced to time

served and six-month license suspension.

         13. Pichardo Gomez was thereafter arrested on October 9, 2013 by the New York, New

York City Police Department Precinct 30 for criminal possession of marijuana fifth degree in a
                                                 3
        Case 3:13-cv-30125-PBS Document 459-6 Filed 04/16/19 Page 5 of 6


public place in violation ofN.Y. P.L. § 221.10 SUB 01 and unlawful possession of marijuana in

violation ofN.Y. P.L. § 221.05. Pichardo Gomez plead guilty on October 10, 2013 before the New

York, New York County Criminal Court to a charge of criminal possession of marijuana fifth

degree in a public place in violation of N.Y. P.L. § 221-10 SUB 01 and was sentenced to time

served and six-month license suspension.

        14. Pichardo Gomez was thereafter arrested on December 11, 2013 by the New York, New

York City Police Department Precinct 30 for criminal possession of marijuana fifth degree in a

public place in violation ofN.Y. P.L. § 221.10 SUB 01 and unlawful possession of marijuana in

violation ofN.Y. P.L. § 221.05. Pichardo Gomez plead guilty on December 12, 2013 before the

New York, New York County Criminal Court to a charge of criminal possession of marijuana fifth

degree in a public place in violation of N.Y. P.L. § 221-10 SUB 01 and was sentenced to time

served and six-month license suspension.

       15. Pichardo Gomez was thereafter arrested on March 20, 2016 by the New York, New

York City Police Department Precinct 18 for driving while intoxicated with two previous

convictions of designated offenses within ten years in violation of N.Y. V.T.L. § 1192 SUB 03 and

aggravated unlicensed operation of a motor vehicle first degree in violation ofN.Y. V.T.L. § 0511

SUB 03. Pichardo Gomez plead guilty on September 28, 2016 before the New York, New York

County Criminal Court to a charge of driving while intoxicated with two previous conviction of

designated offenses within ten years in violation of N.Y. V.T.L. § 1192 SUB 03 and was sentenced

to thirty days jail with five years probation plus $1000 fine and license revocation.

       16. Pichardo Gomez was thereafter arrest by the Connecticut State Police Troop H on April

14, 2016 and charged with possession of narcotics with intent to sell in violation of C.G.S. § 2 l-

277(b)+ and illegal operation of a motor vehicle without an interlock ignition device in violation of

C.G.S. § 14-227k(a)(2). Pichardo Gomez plead guilty on April 12, 2017 before the State of

Connecticut Superior Court in New Britain, CT to a charge of possession of narcotics with intent to
                                                  4
        Case 3:13-cv-30125-PBS Document 459-6 Filed 04/16/19 Page 6 of 6


sell in violation of C.G.S. § 2 l-277(b)+ and illegal operation of a motor vehicle without an

interlock ignition device in violation of C.G.S. § l 4-227k(a)(2). The resulting sentence was five

years jail with execution suspended after nine months served in addition to three years conditional

di scharge for possess ion of narcotics with intent to sell and one year jail with execution suspended

after thirty days jail, in addition to three years conditional discharge for illegal operation of a motor

vehicle without an interlock ignition device.




I declare under penalty of perjury that the forego ing is true and correct.

Signed on the 12th day of April 2019,



~
Derek R. Moore
Deportation Officer
Department of Homeland Security
Immigration and Customs Enforcement
Hartford, Connecticut




                                                   5
